Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 1 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 2 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 3 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 4 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 5 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 6 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 7 of 8
Case 16-20921   Doc 33   Filed 04/25/19 Entered 04/25/19 14:40:44   Desc Main
                           Document     Page 8 of 8
